                      Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 1 of 14



               1    Timothy J. Carlstedt (SBN 168855) (tcarlstedt@huntonak.com)
                    HUNTON ANDREWS KURTH LLP
               2    50 California Street, Suite 1700
                    San Francisco, CA 94111
               3    Tel.: (415) 975-3700
                    Fax: (415) 975-3701
               4
                    Edward T. Colbert (ecolbert@huntonak.com)
               5    William M. Merone (Pro Hac Vice pending) (wmerone@huntonak.com)
                    HUNTON ANDREWS KURTH LLP
               6    2200 Pennsylvania Avenue, N.W.
                    Washington, D.C. 20037
               7    Tel.: (202) 955-1500
                    Fax: (202) 778-2201
               8
                    Counsel for Constellation Brands U.S. Operations, Inc.
               9
             10                                   UNITED STATES DISTRICT COURT
             11                                  NORTHERN DISTRICT OF CALIFORNIA
             12
             13      THE VINEYARD HOUSE, LLC,
                     a California limited liability company,
             14                                                         Case No.: 4:19-cv-1424-YGR
                                    Plaintiff,
             15             v.                                          DEFENDANT’S ANSWER TO THE
             16                                                         FIRST AMENDED COMPLAINT
                     CONSTELLATION BRANDS U.S.
             17      OPERATIONS, INC.,
                     a New York corporation,
             18                     Defendant.
             19
             20                                                ANSWER

             21            Defendant, Constellation Brands U.S. Operations, Inc., by and through counsel, hereby

             22     answers the First Amended Complaint filed by Plaintiff, The Vineyard House, LLC, as follows,

             23     with each numbered paragraph below corresponding to the similarly numbered paragraph in the

             24     First Amended Complaint. Unless expressly admitted, all allegations in the First Amended

             25     Complaint are denied.

             26
             27
             28
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                            -1-                          4: 19-CV-1424-YGR
                         Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 2 of 14



               1                                       GENERAL BACKGROUND

               2    1.       Constellation admits only that it owns land in Oakville, California, portions of which at one

               3             time were owned by H.W. Crabb. Constellation lacks sufficient information to admit or

               4             deny the remainder of the allegations in the paragraph, and therefore denies same.

               5    2.       The paragraph contains only argument, to which no response is required.

               6    3.       The paragraph contains only argument, to which no response is required.

               7    4.       Constellation admits that Plaintiff is seeking declaratory relief, but denies that this Court

               8             has jurisdiction to entertain that claim. The remainder of this paragraph contains only

               9             argument, to which no response is required.
             10
             11                                                THE PARTIES

             12     5.       Constellation lacks sufficient information to admit or deny the allegations in the paragraph,

             13              and therefore denies same

             14     6.       Constellation admits only that it is a New York corporation with a principal office at the

             15              address listed in the Amended Complaint; that it owns the Robert Mondavi Winery; and

             16              that it uses its federally-registered TO KALON® trademark as an identifier of source on

             17              certain wine products. The remaining allegations of this paragraph are denied.

             18
             19                                       JURISDICTION AND VENUE
             20     7.       Denied.

             21     8.       Constellation admits that if the Court were to have jurisdiction, then venue in this District

             22              would be proper. Constellation lacks sufficient information to admit or deny the allegations

             23              in the paragraph, and therefore denies same.

             24
             25                                          GENERAL ALLEGATIONS

             26     9.       Denied, other than to admit that at one time “To Kalon” was used as the name of a winery

             27              operation during the 19th century.

             28
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                                -2-                              4: 19-CV-1424-YGR
                     Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 3 of 14



             1      10.   Constellation lacks sufficient information to admit or deny the allegations in the

             2            paragraph, and therefore denies same.

             3      11.   Constellation lacks sufficient information to admit or deny the allegations in the

             4            paragraph, and therefore denies same.

             5      12.   Constellation lacks sufficient information to admit or deny the allegations in the

             6            paragraph, and therefore denies same.

             7      13.   Constellation lacks sufficient information to admit or deny the allegations in the

             8            paragraph, and therefore denies same.

             9      14.   Constellation lacks sufficient information to admit or deny the allegations in the
           10             paragraph, and therefore denies same.

           11       15.   Constellation lacks sufficient information to admit or deny the allegations in the paragraph,

           12             and therefore denies same. Constellation further states that Plaintiff’s proposed definition

           13             of “To Kalon estate” is false and misleading, and is based on an inaccurate premise, and

           14             therefore will not be used.

           15       16.   Constellation lacks sufficient information to admit or deny the allegations in the

           16             paragraph, and therefore denies same.

           17       17.   Constellation lacks sufficient information to admit or deny the allegations in the

           18             paragraph, and therefore denies same.

           19       18.   Constellation admits only that Constellation owns certain parcels of land that once belonged
           20             either to H.W. Crabb or his company. Constellation lacks sufficient information to admit

           21             or deny the allegations as they relate to third parties, and therefore denies same. The

           22             remainder of the paragraph contains only argument, to which no response is required.

           23             Constellation further states that Plaintiff’s proposed definition of “To Kalon estate” is false

           24             and misleading, and is based on an inaccurate premise, and therefore will not be used in this

           25             response or in responding to any allegation of the complaint wherein such term is used.

           26       19.   Denied.

           27
           28
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                              -3-                              4: 19-CV-1424-YGR
                     Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 4 of 14



             1      20.   Constellation objects to Plaintiff’s characterization of the referenced documents and denies

             2            that “To Kalon” was a known geographic area. Constellation lacks sufficient information

             3            to admit or deny the remaining allegations in the paragraph, and therefore denies same.

             4      21.   Constellation admits only that on June 9, 1987, it filed Serial No. 73665622, which

             5            application since issued as U.S. Reg. No. 1489619 for the mark “TO KALON.”

             6            Constellation denies the remaining allegations in this paragraph to the extent they are

             7            inconsistent with, mischaracterize, or are taken out of context from, the official file wrapper

             8            for that application, which Constellation incorporates here by reference.

             9      22.   Constellation admits only that on October 29, 1987, the U.S. Trademark Office issued an
           10             office action in Serial No. 73665622, which application since issued as U.S. Reg. No.

           11             1489619. Constellation denies the remaining allegations in this paragraph to the extent they

           12             are inconsistent with, mischaracterize, or are taken out of context from, the official file

           13             wrapper for that application, which Constellation incorporates here by reference.

           14       23.   Constellation admits only that on November 25, 1987, it filed a response to an office action

           15             in Serial No. 73665622, which application since issued as U.S. Reg. No. 1489619.

           16             Constellation denies the remaining allegations in this paragraph to the extent they are

           17             inconsistent with, mischaracterize, or are taken out of context from, the official file wrapper

           18             of that application, which Constellation incorporates here by references.

           19       24.   Constellation lacks sufficient information to admit or deny the allegations in the first two
           20             sentences of the paragraph, and therefore denies same. Constellation denies having made

           21             any false claims, and the remainder of the paragraph contains only argument, to which no

           22             response is required.

           23       25.   Constellation denies the allegations in this paragraph to the extent they are inconsistent

           24             with, mischaracterize, or are taken out of context from, the referenced documents. Further,

           25             Constellation objects to any reliance on these documents for the supposed truth of any

           26             statement contained therein, and thus to the extent necessary, denies same.

           27       26.   Constellation denies the allegations in this paragraph to the extent they are inconsistent

           28             with, mischaracterize, or are taken out of context from, the referenced document. Further,
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                              -4-                               4: 19-CV-1424-YGR
                     Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 5 of 14



             1            Constellation objects to any reliance on this document for the supposed truth of any

             2            statement contained therein, and thus to the extent necessary, denies same.

             3      27.   Constellation denies the allegations in this paragraph to the extent they are inconsistent

             4            with, mischaracterize, or are taken out of context from, the referenced documents. Further,

             5            Constellation objects to any reliance on these documents for the supposed truth of any

             6            statement contained therein, and thus to the extent necessary, denies same.

             7      28.   Constellation lacks sufficient information to admit or deny the allegations in the paragraph,

             8            and therefore denies same.

             9      29.   Constellation lacks sufficient information to admit or deny the allegations in the paragraph,
           10             and therefore denies same.

           11       30.   Constellation lacks sufficient information to admit or deny the allegations in the first

           12             sentence of the paragraph, and therefore denies same. The remainder of the paragraph

           13             contains only argument, to which no response is required. Constellation further denies the

           14             allegations in this paragraph to the extent they are inconsistent with, mischaracterize, or are

           15             taken out of context from, the referenced documents, and also objects to any reliance on

           16             these documents for the supposed truth of any statement contained therein.

           17       31.   Constellation denies the allegations in this paragraph to the extent they are inconsistent

           18             with, mischaracterize, or are taken out of context from, the referenced documents. Further,

           19             Constellation objects to any reliance on these documents for the supposed truth of any
           20             statement contained therein, and thus to the extent necessary, denies same.

           21       32.   Constellation denies the allegations in this paragraph to the extent they are inconsistent

           22             with, mischaracterize, or are taken out of context from, the referenced documents. Further,

           23             Constellation objects to any reliance on these documents for the supposed truth of any

           24             statement contained therein, and thus to the extent necessary, denies same.

           25       33.   Constellation lacks sufficient information to admit or deny the allegations in the first

           26             sentence of the paragraph, and therefore denies same. The remainder of the paragraph

           27             contains only argument, to which no response is required. Constellation further denies the

           28             allegations in this paragraph to the extent they are inconsistent with, mischaracterize, or are
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                              -5-                              4: 19-CV-1424-YGR
                     Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 6 of 14



             1            taken out of context from, the referenced document, and also objects to any reliance on the

             2            document for the supposed truth of any statement contained therein.

             3      34.   Denied.

             4      35.   Constellation denies the allegations in this paragraph to the extent they are inconsistent

             5            with, mischaracterize, or are taken out of context from, the referenced documents. Further,

             6            Constellation objects to any reliance on these documents for the supposed truth of any

             7            statement contained therein, and thus to the extent necessary, denies same.

             8      36.   The first sentence of this paragraph contains only argument, to which no response is

             9            required.   Constellation lacks sufficient information to admit or deny the remaining
           10             allegations in the paragraph, and therefore denies same

           11       37.   Constellation lacks sufficient information to admit or deny the allegations in the first and

           12             second sentences of the paragraph, and therefore denies same. The remainder of the

           13             paragraph contains only argument, to which no response is required. Constellation further

           14             denies the allegations in this paragraph to the extent they are inconsistent with,

           15             mischaracterize, or are taken out of context from, the referenced statement, and also objects

           16             to any reliance on reports of the statement for the accuracy of the supposed statement itself.

           17       38.   Constellation admits only that on November 3, 1993, it filed Serial No 74456021, which

           18             application since issued as U.S. Reg. No. 1857851for the mark “TO KALON

           19             VINEYARD.” Constellation denies the remaining allegations in this paragraph to the
           20             extent they are inconsistent with, mischaracterize, or are taken out of context from, the file

           21             wrapper of that application, which Constellation incorporates here by references.

           22       39.   Constellation denies the allegations in this paragraph to the extent they are inconsistent

           23             with, mischaracterize, or are taken out of context from, the referenced documents. Further,

           24             Constellation objects to any reliance on these documents for the supposed truth of any

           25             statement contained therein, and thus to the extent necessary, denies same.

           26       40.   Constellation denies any allegation that TO KALON is a geographic location. The rest of

           27             this paragraph contains only argument, to which no response is required.

           28
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                              -6-                             4: 19-CV-1424-YGR
                     Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 7 of 14



             1      41.   To the extent that Plaintiff characterizes any statement by Mondavi as “completely false”,

             2            the allegation is denied. Otherwise, this paragraph contains only argument, to which no

             3            response is required.

             4      42.   Admitted.

             5      43.   Constellation lacks sufficient information to admit or deny what Plaintiff supposedly

             6            believes, and therefore denies same. The remainder of this paragraph contains only

             7            argument, to which no response is required.

             8      44.   Denied.

             9      45.   Constellation lacks sufficient information to admit or deny what Plaintiff supposedly
           10             believes, and therefore denies same. Constellation further denies the allegations in this

           11             paragraph to the extent they are inconsistent with, mischaracterize, or are taken out of

           12             context from, the referenced statement, and also objects to any reliance on reports of the

           13             statement for the accuracy of the supposed statement itself.

           14       46.   To the extent that this allegation suggests that Constellation is not using grapes from its To

           15             Kalon Vineyard, the allegation is denied. The rest of the paragraph contains only argument,

           16             to which no response is required.

           17       47.   This paragraph contains only argument, to which no response is required.

           18       48.   This paragraph contains only argument, to which no response is required.

           19       49.   This paragraph contains only argument, to which no response is required.
           20       50.   This paragraph contains only argument, to which no response is required.

           21       51.   Constellation denies the allegations in the first sentence of this paragraph to the extent they

           22             are inconsistent with, mischaracterize, or are taken out of context from, the referenced

           23             website. The remaining allegations in this paragraph contains only argument, to which no

           24             response is required.

           25       52.   This paragraph contains only argument, to which no response is required.

           26       53.   This paragraph contains only argument, to which no response is required.

           27       54.   Constellation admits only that on January 12, 2019, it initiated Opposition No. 91245800

           28             by filing a Notice of Opposition. Constellation denies the remaining allegations in this
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                              -7-                              4: 19-CV-1424-YGR
                      Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 8 of 14



             1            paragraph to the extent they are inconsistent with, mischaracterize, or are taken out of

             2            context from, documents from the official file history.

             3      55.   Constellation admits only that on March 5, 2019, it filed a responsive pleading in Opposition

             4            No. 91245800. Constellation denies the remaining allegations in this paragraph to the

             5            extent they are inconsistent with, mischaracterize, or are taken out of context from,

             6            documents from the official file history of that proceeding.

             7      56.   This paragraph contains only argument, to which no response is required.

             8      57.   This paragraph contains only argument, to which no response is required, to the extent that

             9            the paragraph purports to state what consumers know or do not know, Constellation lacks
           10             sufficient information upon which to admit or deny the allegations and therefore denies the

           11             same.

           12       58.   Constellation admits only that on or about April 8, 2019, it filed an Amended Notice of

           13             Opposition with the US Patent and Trademark Office. Otherwise, this paragraph contains

           14             only argument, to which no response is required.

           15       59.   This paragraph contains only argument, to which no response is required, except as to any

           16             allegation that Constellation as admitted to confusing or misleading consumers, the

           17             allegations are denied.

           18       60.   This paragraph contains only argument, to which no response is required.

           19       61.   To the extent that this paragraph purports to describe the behavior of consumers,
           20             Constellation lacks sufficient information upon which to admit or deny the allegations and

           21             therefore denies the same. Constellation states again that Plaintiff’s use of “to Kalon estate”

           22             as Plaintiff has attempted to define it is false and misleading, and is based on an inaccurate

           23             premise. Otherwise, this paragraph contains only argument, to which no response is

           24             required.

           25       62.   This paragraph contains only argument, to which no response is required. To the extent that

           26             the paragraph asserts as a fact what consumers do or do not value, Constellation lacks

           27             sufficient information upon which to admit or deny, and therefore denies the same.

           28
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                              -8-                              4: 19-CV-1424-YGR
                     Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 9 of 14



             1      63.   This paragraph contains only argument, to which no response is required. To the extent the

             2            paragraph contains any factual allegations that are not argument, Constellation denies such

             3            allegations.

             4      64.   Denied.

             5      65.   Denied.

             6      66.   Constellation lacks sufficient information to admit or deny the allegations in the first

             7            sentence of the paragraph as it is entirely speculative in nature and without concrete

             8            example, and therefore denies same. The remaining allegations in this paragraph are denied.

             9      67.   Denied.
           10       68.   Constellation admits only that the records of the U.S. Trademark Office suggest that

           11             Plaintiff has filed multiple trademark applications that seek to incorporate the words “TO

           12             KALON.” Constellation lacks specific information, and thus relies on and references the

           13             records of the U.S. Trademark Office as to the specifics for any of those applications.

           14       69.   Constellation admits only that on June 29, 2018, it sent a letter to Plaintiff. Constellation

           15             denies the remaining allegations in this paragraph to the extent they are inconsistent with,

           16             mischaracterize, or are taken out of context from, that letter. Constellation further denies

           17             the remaining allegations this paragraph.

           18       70.   Constellation admits only that the records of the U.S. Trademark Office indicate that

           19             Plaintiff has filed several trademark applications that seek to incorporate the name
           20             “CRABB.” Constellation lacks specific information, and thus relies on and references the

           21             records of the U.S. Trademark Office as to the specifics for any of those applications.

           22       71.   Constellation admits only that it has filed oppositions to a number of Plaintiff’s trademark

           23             applications. Constellation denies the remaining allegations in this paragraph to the extent

           24             they are inconsistent with, mischaracterize, or are taken out of context from, documents

           25             from the official file histories of those proceedings. The remaining allegations are denied.

           26       72.   This paragraph contains only argument, to which no response is required and, further,

           27             Constellation is unable to understand what it is that Plaintiff proposes to do, as it is

           28             hypothetical in nature without concrete form. As to the last sentence of this paragraph,
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                             -9-                              4: 19-CV-1424-YGR
                     Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 10 of 14



             1            Constellation lacks sufficient information to admit or deny this allegation and therefore

             2            denies it.

             3      73.   This paragraph contains only argument, to which no response is required.

             4      74.   Admitted.

             5      75.   Denied.

             6      76.   This paragraph contains only argument, to which no response is required.

             7      77.   Denied.

             8      78.   Denied.

             9      79.   Denied.
           10       80.   Constellation denies the first sentence of this paragraph. The remainder of this paragraph

           11             contains only argument, to which no response is required.

           12
           13                                      FIRST CLAIM FOR RELIEF

           14                    (False Advertising and False Designation of Origin - 15 U.S.C. §1125(a))

           15
           16       81.   Constellation restates and incorporates its previous responses to Paragraphs 1 – 80 above.

           17       82.   Admitted.

           18       83.   Denied.

           19       84.   Denied.
           20       85.   This paragraph contains only argument, to which no response is required.

           21
           22
           23
           24
           25
           26
           27
           28
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                            -10-                            4: 19-CV-1424-YGR
                     Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 11 of 14



             1                                    SECOND CLAIM FOR RELIEF

             2                                   (Declaratory Relief – Federal Law)

             3      86.   In response to the statement made in Paragraph 86, Constellation restates and incorporates

             4            its previous responses to Paragraphs 1 – 85 above.

             5      87.   Denied.

             6      88.   This paragraph contains only argument, to which no response is required. To the extent that

             7            the paragraph purports to set out Plaintiff’s beliefs, Constellation has insufficient

             8            information on which to respond and therefore denies the same.

             9      89.   This paragraph contains only argument, to which no response is required. To the extent that
           10             Plaintiff has not determined what kind of use it may make of the words TO KALON on

           11             future releases of wine made by Plaintiff, Constellation cannot respond since such a request

           12             for an open-ended advisory opinion by the Court would be improper.

           13
           14                                      THIRD CLAIM FOR RELIEF

           15                                   (False Advertising – California Law)

           16       90.   In response to the statement made in Paragraph 90, Constellation restates and incorporates

           17             its previous responses to Paragraphs 1 – 89 above.

           18       91.   Denied.

           19       92.   Denied.
           20       93.   Denied.

           21
           22                                     FOURTH CLAIM FOR RELIEF

           23                               (Unfair Business Practices – California Law)

           24       94.   In response to the statement made in Paragraph 94, Constellation restates and incorporates

           25             its previous responses to Paragraphs 1 – 93 above.

           26       95.   Denied.

           27       96.   Denied.

           28       97.   Denied.
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                            -11-                             4: 19-CV-1424-YGR
                     Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 12 of 14



             1
             2                                           PRAYER FOR RELIEF

             3             Constellation denies that Plaintiff is entitled to any of the relief request and also denies that

             4             such requested relief could properly be granted to Plaintiff, but that Constellation be

             5             awarded its costs of this litigation, including reasonable attorney fees pursuant to the

             6             Lanham Act and as may otherwise be proper.

             7                                                  DEFENSES

             8             Without admitting any of the allegations of the Amended Complaint, Constellation alleges

             9      as follows:
           10                                                FIRST DEFENSE

           11              Vineyard’s Amended Complaint fails to state a claim of action upon which relief can be

           12       granted and should be dismissed.

           13                                              SECOND DEFENSE

           14              Vineyard’s Amended Complaint fails to allege an actual controversy sufficient to confer

           15       subject matter jurisdiction.

           16                                               THIRD DEFENSE

           17              Vineyard’s Amended Complaint seeks relief unavailable as a matter of law.

           18                                              FOURTH DEFENSE

           19              Vineyard’s Amended Complaint is barred by equitable doctrines of laches, estoppel,
           20       acquiescence, and/or unclean hands.

           21       //

           22       //

           23       //

           24       //

           25       //

           26       //

           27       //

           28       //
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                               -12-                               4: 19-CV-1424-YGR
                     Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 13 of 14



             1
                                                   Respectfully Submitted,
             2
             3
             4      Dated: July 15, 2019           By:    /s/ Edward T. Colbert____________
                                                          Edward T. Colbert
             5                                            William M. Merone (Pro Hac Vice pending)
                                                          HUNTON ANDREWS KURTH LLP
             6                                            2200 Pennsylvania Avenue, N.W.
                                                          Washington, D.C. 20037
             7                                            Tel.: (202) 955-1500
                                                          Fax: (202) 778-2201
             8                                            Emails: ecolbert@huntonak.com
                                                                   wmerone@huntonak.com
             9
                                                          Counsel for Defendant,
           10                                             Constellation Brands U.S. Operations, Inc.
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                      -13-                           4: 19-CV-1424-YGR
                     Case 4:19-cv-01424-YGR Document 31 Filed 07/15/19 Page 14 of 14



             1                                      CERTIFICATE OF SERVICE

             2             The undersigned certifies that DEFENDANTS’ ANSWER TO THE FIRST AMENDED

             3      COMPLAINT was served electronically upon the following parties by the CM/ECF system on

             4      this 15th day of July 2019:

             5
                                                  Miachel L. Meeks
             6                                    Farah P. Bhatti
                                                  Christina L. Trinh
             7                                    BUCHALTER
                                                  18400 Von Karman Ave.; Suite 800
             8                                    Irvine, CA 92612-0514
                                                  Tel.: (949) 760-1121
             9                                    Fax: (949) 720-0182
                                                  Email: mmeeks@buchalter.com
           10                                                    fbhatti@buchalter.com
                                                                 ctrinh@buchalter.com
           11
           12
           13
           14       Dated: July 15, 2019                        By:      /s/ Edward T. Colbert

           15                                                   A partner at Hunton Andrews Kurth LLP

           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
H UNTO N A NDREWS    DEFENDANT’S ANSWER TO FIRST
   K URTH LLP        AMENDED COMPLAINT                            -14-                           4: 19-CV-1424-YGR
